Citation Nr: 0932629	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from December 
20, 1973 to February 14, 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In April 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for a low back disorder 
that he states is related to his military service.  He states 
that he injured his low back during service on February 1, 
1974, while completing PT and doing the horizontal bars.  The 
record reflects that at service entrance, the Veteran's spine 
was noted to be normal.  He was treated in service on 
February 5, 1974, for low back pain and pain radiating down 
the back of the right leg after reporting that he injured his 
back lifting five days prior.  The pertinent impression was 
questionable HNP, partial.  X-rays showed dextroscoliosis, 
L3, otherwise normal.  

Thereafter, the Veteran underwent a Medical Board examination 
in February 1974.  He stated that he originally injured his 
back in his early teens and saw a chiropractor for a number 
of adjustments.  Additionally, the Veteran stated that he 
drove a race car prior to service and had a lot of low back 
pain while driving the car.  He denied any previous leg pain.  
His current problem began when he lifted a locker.  After 
this, he started having pain in his lower back and the right 
leg.  X-rays showed spondylolysis, lumbar vertebra five to 
sacro vertebra one with scoliosis, left side.  The diagnosis 
was spondylolysis, lumbar vertebra five to sacro vertebra one 
with scoliosis, left side, thoracolumbar, symptomatic; 
probably secondary to an old injury sustained in his teens.  

After service, the Veteran injured his back on the job in 
1987 when he fell from a step ladder.  He received Workman's 
Compensation benefits.  Records related to his Workman's 
Compensation claim should be obtained on remand, as well as 
treatment records from the chiropractor that treated the 
Veteran prior to his active service; from his surgeries in 
1987 and 1988; Stephen Berry, M.D.; Joseph N. Savitz, D.O.; 
Andrew Zadoff, M.D.; Paul Douglass, M.D.; Athens Clinic; Dr. 
Winner and/or Dr. Weiner; and Cobb Neurosurgical Associates.   
The Veteran also testified that he was seeing a VA doctor.  
These records should be obtained on remand. 

The record contains undated statements from two private 
physicians who report that it is possible that the Veteran's 
injury in boot camp was the onset of all of his low back 
problems.  There is also an April 2007 private examination 
report in which the examiner offers the opinion that the 
Veteran's lumbar disc pathology and symptoms began with his 
military injury and is service-related.   

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
examined by VA to determine the etiology of his low back 
complaints.  In light of the in-service treatment, the 
private examiners' reports and current diagnosis shown, the 
Board finds that medical examination is necessary to clarify 
the diagnoses of all currently manifested back disorders and 
determine their probable etiologies.    

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
records relating to the Workers' 
Compensation claim filed by the Veteran 
in 1987 or 1988.  Specifically, Workers' 
Compensation records, including treatment 
records from the Workers' Compensation 
physician, should be obtained.  

2.  Ask the Veteran to identify the VA 
doctor that treated him for his low back, 
and make arrangements to obtain these 
treatment records.

3.  Make arrangements to obtain the 
Veteran's treatment records for his low 
back from the following:  the 
chiropractor that treated him prior to 
active service; Stephen Berry, M.D.; 
Joseph N. Savitz, D.O.; Andrew Zadoff, 
M.D.; Paul Douglass, M.D.; Athens Clinic; 
Dr. Winner and/or Dr. Weiner; and Cobb 
Neurosurgical Associates (Lawrence B. 
Schlachter, M.D. and G. Phillip Kaufman, 
M.D.).   Records related to his back 
surgeries in 1987 and 1988 should also be 
obtained.

4.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should state the likelihood 
that the Veteran's low back disorder 
existed prior to his active service from 
December 20, 1973 to February 14, 1974.  

If the examiner concludes that a back 
disability existed prior to the Veteran's 
active service, the examiner should 
indicate the likelihood that this 
disability worsened or was aggravated 
(underwent a permanent increase in 
severity beyond its natural progression) 
during active service from December 20, 
1973 to February 14, 1974.

If the examiner determines that a low 
back disability did not pre-exist 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the condition had its 
onset during active service or is related 
to any in-service disease or injury.

The rationale for all opinions expressed 
should be provided.

5.  Finally, readjudicate the Veteran's 
claim.  If the claim remains denied, 
provide the Veteran with a supplemental 
statement of the case (SSOC) and allow an 
appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


